Judge WYNN
concurring by separate opinion.
I write separately to emphasize, as pointed out by the majority, that the circumstances of this case do not allow us to address the issue of double jeopardy. Here, the trial judge entered judgment on the conviction of trafficking in cocaine by transportation and ordered prayer for judgment on the remaining convictions. As such, we do not have before us the double jeopardy or cumulative punishments concerns addressed in State v. Mebane, 101 N.C. App. 119, 398 S.E.2d 672 (1990). Thus, for example, we do not address the propriety of deciding on appeal the instance in which judgment is entered on the conviction of possession with intent to sell and deliver and prayer for judgment is ordered on the conviction of felonious possession.